DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 for “assuming that that the rod not coated with the thin film of the copper family element is used instead” is contrary to the claim scope of claim 1 that recites for the rod with a thin film coated thereto, and it is unclear what would constitute “the predetermined position” in claims 3 and 4 since no such predetermined position can be determined without the thin layer defining such predetermined position from claim 1. It is noted that claims 3 and 4 do not clearly set forth for the scope of the claim since the claims are based on an assumption and not on a positive recitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 7,053,339) in view of Ye et al (US 2018/0337081) and Lin et al (US 2017/0278682).
Goto shows the structure claimed including a ceramic base (2) having a wafer placement surface, an RF electrode (19), a heater electrode (3A), and a hole formed in the ceramic base to extend from a surface of the ceramic base on side opposite to the wafer placement surface, a nickel rod (12A; column 9,  lines 22-25) bonded to a conductive member (7) connected to the RF electrode and exposed at the bottom surface of the hole as illustrated in Figure 5, supplying a radio-frequency electric power to the RF electrode (column 5, lines 32-43). But, Goto does not show a thin film of a copper family coated over a region of the outer peripheral surface of the rod. 
Ye shows it is known to provide a thin film of a copper family element, including copper, silver, or gold, coated over a rod, which is made of nickel. Also, se para [0006]. The coating is known to reduce oxidation formed over the nickel rod that can lead to loos of power transmission of the rod. 
Lin also shows it is known to provide a thin film of a copper family element, including copper, silver, or gold, coated over a rod made of nickel. Also, see para [0032].
In view of Ye and Lin, it would have been obvious to one of ordinary skill in the art to adapt Goto with a thin film of a copper family element coated over a region of the nickel rod (12A) to reduce oxidation forming over the rod to prevent loss of power transmission wherein the thin film would be provided ranging from a base of the rod to a position at which the rod is not inserted in the hole as Goto shows the rod  that is not inserted in the hole as illustrated in Figure 5, or provide the thin layer to a predetermined position at which the rod is not inserted in the hole since the rod that is inserted in the ceramic base/hole would not be exposed to oxidation and that the exposed rod outside the ceramic base/hole would be benefitted from the thin layer without incurring excessive use or materials of the thin layer applied to a region of the rod that is inserted in the ceramic base/hole.  
With respect to claim 2, Ye further shows that the thin layer has a thickness of 3 to about 5 microns which overlaps with the recited thickness. 
With respect to claims 3 and 4, Goto shows a rod that is without the thin layer, the claimed T(x) at a determined position defined by the recited equation is deemed inherently met by the rod of Goto having the same material and structure of the claimed rod assuming that the rod is not coated with the thin layer as taught by Ye and Lin. MPEP 2114. 
With respect to claim 5, Goto shows the rod that is not inserted in the hole, and thus the thin film is formed not to cover a region inside the ceramic base, or it would have been obvious not to the rod that is inserted in the ceramic base/hole but cover the other region of the rod as the region of the rod that is outside the ceramic base/hole would be benefitted from the thin layer without incurring excessive use or materials of the thin layer applied for the region of the rod that is inserted in the ceramic base/hole.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Ye and Lin as applied to claims 1-5 above, and further in view of Sugimoto et al (US 2008/0116187).
Goto in view of Ye and Lin shows the structure claimed except for a sleeve that screw threaded to the hole wherein the rod is inserted into the sleeve as claimed. 
Sugimoto shows it is known to provide a sleeve (14) that is threaded into a thread groove of a hole in the ceramic base wherein a rod is inserted into the sleeve, which is made of nickel, and is brazed thereto. 
In view of Sugimoto, it would have been obvious to one of ordinary skill in the art to adapt Goto, as modified by Ye and Lin, with the terminal 7 that is alternatively made of the sleeve as shown by Sugimoto, that is engaged with the hole so that the terminal sleeve can be alternatively attached in the ceramic wherein a tip end of the rod can be inserted and brazed to make a connection as known in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761